
	
		II
		112th CONGRESS
		1st Session
		S. 203
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Administrator of the National
		  Oceanic and Atmospheric Administration to institute research into the special
		  circumstances associated with oil spill prevention and response in Arctic
		  waters, including assessment of impacts on Arctic marine mammals and other
		  wildlife, marine debris research and removal, and risk assessment, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Arctic Energy Development
			 Act of 2011.
		2.FindingsCongress finds that—
			(1)Alaska is the only Arctic State in the
			 United States;
			(2)Alaska contributes 17 percent of the oil
			 production of the United States, and the Arctic region of the State of Alaska
			 is believed to hold considerable reserves of oil and natural gas needed for the
			 future energy security of the United States;
			(3)the marine mammals and other fish and
			 wildlife resources of the Arctic are—
				(A)critical to meet the subsistence needs of
			 indigenous residents of Alaska;
				(B)a source of significant nonconsumptive use
			 and nonuse value to the United States; and
				(C)vulnerable to the impacts of oil and gas
			 exploration and production;
				(4)the Arctic and the natural resources of the
			 Arctic are particularly vulnerable to the impacts of oil spills due to the
			 uniqueness of and limited access to the region, including—
				(A)remote location that makes oil spill
			 emergency response capabilities slower and more difficult;
				(B)cold temperatures and ice cover that slow
			 the natural degradation and dissipation of spilled oil; and
				(C)increased susceptibility of Arctic wildlife
			 that are highly dependent on insulation, which would be greatly decreased by
			 oil cover;
				(5)Alaska lacks the essential geospatial
			 framework for safe navigation, accident prevention, and oil spill response
			 capabilities that are available to the rest of the United States;
			(6)existing Federal research and science
			 advisory programs focused on the environmental and socioeconomic impacts of oil
			 and gas development in the Arctic would benefit from—
				(A)a more cohesive, coordinated, and
			 integrated approach; and
				(B)better coordination with State, local, and
			 private-sector Arctic research programs; and
				(7)oil spill from the mobile offshore drilling
			 unit Deepwater Horizon in the Gulf of Mexico has highlighted the need for
			 stronger oil spill prevention and response research and planning for future
			 development on the outer Continental Shelf of the United States.
			3.Research and action to conduct oil spill
			 prevention
			(a)In generalThe Secretary of Commerce, acting through
			 the Administrator of the National Oceanic and Atmospheric Administration and in
			 collaboration with the heads of other agencies or departments of the United
			 States with appropriate Arctic science expertise, shall direct research and
			 take action to improve the ability of the United States to conduct oil spill
			 prevention, response, and recovery in Arctic waters.
			(b)InclusionsResearch and action under this section
			 shall include the prioritization of resources—
				(1)to address—
					(A)ecological baselines and environmental
			 sensitivity indexes;
					(B)identification of ecological important
			 areas, critical habitats, and migratory behaviors;
					(C)the development of oil spill trajectory
			 models in Arctic marine conditions;
					(D)the collection of observational data
			 essential for response strategies in the event of an oil spill during both open
			 water and ice-covered seasons, including data relating to oil spill trajectory
			 models that include data on—
						(i)currents;
						(ii)winds;
						(iii)weather;
						(iv)waves; and
						(v)ice forecasting;
						(E)the development of a robust operational
			 monitoring program during the open water and ice-covered seasons;
					(F)improvements in technologies and
			 understanding of cold water oil recovery and restoration; and
					(G)the integration of local and traditional
			 knowledge into oil recovery research studies; and
					(2)to establish a robust geospatial framework
			 for safe navigation and oil spill response through increased—
					(A)hydrographic and bathymetric surveying,
			 mapping, and navigational charting;
					(B)geodetic positioning; and
					(C)monitoring of tides, sea levels, and
			 currents in the Arctic.
					4.Arctic oil and gas development
			(a)In generalTitle VI of the Oil Pollution Act of 1990
			 is amended by inserting after section 6002 (33 U.S.C. 2752) the
			 following:
				
					6003.Arctic oil and gas
				developmentThe Administrator
				of the National Oceanic and Atmospheric Administration and the Commandant of
				the Coast Guard, in consultation with the Secretary of the Department of
				Interior when applicable, shall use amounts made available under the
				Responsible Arctic Energy Development Act of
				2011 to carry out research and related activities in advance of
				energy exploration and production and related activities in the Arctic,
				including—
						(1)research into oil spill prevention and
				response in varying Arctic ice conditions (including pack ice, broken ice, and
				landfast ice);
						(2)establishment of oil spill response
				capabilities in the Arctic, including oiled wildlife response
				capabilities;
						(3)research into the effectiveness of oil
				spill response strategies, such as—
							(A)the use and application of dispersants
				(including research on toxicity of dispersants) in Arctic conditions;
							(B)the impacts of dispersed oil in the water
				column and benthic habitats and sediments;
							(C)the black carbon impacts of in-situ
				burning;
							(D)the effects of mechanical oil removal
				methods on benthic habitats;
							(E)the impacts of spill response strategies on
				the Arctic food web;
							(F)identification of options for restoration
				of natural resources in the event of an Arctic oil spill, including development
				of oiled wildlife response strategies for large mammals;
							(G)scientific assessment of and research into
				effects of oil on biota that depend on ice habitats;
							(H)the locating and tracking of oil on the
				surface and in the water column, under Arctic conditions, using acoustic and
				remote sensing technology; and
							(I)the weathering and persistence of spilled
				oil in the Arctic environment;
							(4)a comprehensive scientific gap analysis to
				determine future research and ocean observation needs for the safe and
				responsible development of Arctic energy;
						(5)scientific assessment of and research into
				Arctic species, such as whales, ice seals, walrus, polar bears, and fishery
				resources, including the economic and social importance of those resources and
				the documentation of local and traditional knowledge about those
				species;
						(6)monitoring and research authorized under
				existing Alaska Native organization marine mammal comanagement
				agreements;
						(7)Environmental Sensitivity Index or digital
				database mapping of the Arctic coast and Bering Strait regions;
						(8)research into Arctic ocean current and wind
				trajectories, changing ice pack conditions, and ongoing monitoring and
				observing of ocean conditions;
						(9)marine debris research and removal projects
				and activities; and
						(10)adherence to data management standards
				established by the Integrated Ocean Observing System for ocean data
				variables.
						.
			(b)Conforming amendmentThe table of contents of the Oil Pollution
			 Act of 1990 (33 U.S.C. prec. 2701) is amended by striking the item relating to
			 section 6003 and inserting the following:
				
					
						Sec. 6003. Arctic oil and gas
				development.
					
					.
			5.Arctic maritime readiness and oil spill
			 prevention
			(a)In generalThe Commandant of the Coast Guard shall
			 assess and take action to reduce the risk and improve the capability of the
			 United States to respond to a maritime disaster in the United States Beaufort
			 and Chukchi Seas.
			(b)Matters To be addressedThe assessment and actions referred to in
			 subsection (a) shall include the prioritization of resources to address—
				(1)oil spill prevention and response
			 capabilities and infrastructure;
				(2)the coordination of contingency plans and
			 agreements with other agencies and departments of the United States, industry,
			 and foreign governments to respond to an Arctic oil spill;
				(3)the expansion of search and rescue
			 capabilities, infrastructure, and logistics, including improvements of the
			 Search and Rescue Optimal Planning System;
				(4)the provisional designation of places of
			 refuge;
				(5)the evaluation and enhancement of
			 navigational infrastructure;
				(6)the evaluation and enhancement of vessel
			 monitoring, tracking, and automated identification systems and navigational
			 aids and communications infrastructure for safe navigation and marine accident
			 prevention in the Arctic;
				(7)shipping traffic risk assessments for the
			 Bering Strait and the Chukchi and Beaufort Seas; and
				(8)the integration of local and traditional
			 knowledge and concerns into prevention and response strategies.
				6.Federal oil pollution research and
			 development program
			(a)Interagency coordinating committee on oil
			 pollution researchSection
			 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended—
				(1)in subsection (a), by adding at the end the
			 following:
					
						(5)Vice Chairmen
							(A)In generalThere shall be 2 Vice Chairmen of the
				Interagency Committee, of whom—
								(i)the Administrator of the National Oceanic
				and Atmospheric Administration shall serve as the Vice Chairman for Marine
				Science Research; and
								(ii)the Administrator of the Environmental
				Protection Agency shall serve as the Vice Chairman for Environmental Science
				Research.
								(B)DutiesEach Vice Chairman shall coordinate Federal
				oil pollution research carried out by the agency overseen by the Vice
				Chairman.
							(6)FunctionsThe Interagency Committee shall—
							(A)coordinate Federal oil pollution research,
				technology development, and demonstration among the Federal agencies;
							(B)complete a research assessment on the
				status of Federal oil pollution prevention and response capabilities;
							(C)develop a Federal oil pollution research
				and technology plan, pursuant to subsection (b); and
							(D)with regard to Arctic waters—
								(i)prioritize resources to address—
									(I)ecological baselines and Environmental
				Sensitivity Indexes;
									(II)identification of ecologically important
				areas, critical habitats, and migratory behaviors;
									(III)improvements in oil technologies for
				collecting observational data essential for safe navigation and response
				strategies in the event of an oil spill in both open water and ice-covered
				seasons, including data relating to—
										(aa)currents;
										(bb)winds;
										(cc)weather;
										(dd)waves;
										(ee)oil spill monitoring; and
										(ff)ice forecasting;
										(IV)development of a robust operational
				monitoring program during the open water and ice-covered seasons;
									(V)improvements in technologies and
				understanding of cold water oil recovery and restoration; and
									(VI)the integration of local and traditional
				knowledge into oil recovery research studies; and
									(ii)conduct hydrographic and bathymetric
				surveys and improve navigational charting of Arctic
				waters.
								;
				and
				(2)in subsection (b)—
					(A)in paragraph (1), by striking Within
			 180 days after the date of enactment of this Act and inserting
			 Not later than January 1, 2010, and biennially thereafter;
			 and
					(B)in paragraph (2), by striking
			 Department of Transportation and inserting Department of
			 Homeland Security.
					7.Risk assessment
			(a)Requirement for risk assessment
				(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Interagency Coordinating Committee on Oil
			 Pollution Research shall request the National Research Council to conduct a
			 risk assessment—
					(A)to identify and evaluate spill prevention
			 and response standards in effect as of that date; and
					(B)to develop recommendations that will
			 enhance safety and lessen the potential adverse environmental impacts of
			 industrial activities in Arctic waters.
					(2)InclusionsThe assessment under subsection (a) shall
			 include the recommendations of the National Research Council to identify a
			 comprehensive suite of measures, based on the best available technology,
			 designed to prevent and respond to oil spills in the Arctic.
				(b)Submission to committee,
			 CongressThe National
			 Research Council shall concurrently submit the risk assessment described in
			 subsection (a) to—
				(1)the Interagency Coordinating Committee on
			 Oil Pollution Research;
				(2)the Committee on Commerce, Science, and
			 Transportation of the Senate; and
				(3)the Committee on Transportation and
			 Infrastructure of the House of Representatives.
				8.Exemption of oil pollution research and
			 development projects from environmental impact statement requirement
			(a)In generalNotwithstanding any other provision of law,
			 testing of oil spill prevention, response, or mitigation technology for use in
			 Arctic waters shall not constitute a major Federal action for the purposes of
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), on the condition that the Secretary of Homeland Security, the
			 Administrator of the Environmental Protection Agency, and the Secretary of
			 Commerce unanimously find that—
				(1)the testing is necessary to advance that
			 technology;
				(2)no reasonable alternative to the testing is
			 available; and
				(3)the testing does not represent a serious
			 threat to the environment.
				(b)Judicial reviewAny action of Federal officers pursuant to
			 this section, or any action relating to such an action, shall not be subject to
			 judicial review.
			9.Procurement of response materials
			(a)In generalThe procurement of an item for the purpose
			 of oil pollution prevention, mitigation, response, or cleanup, or for the
			 research, testing, or development of such capacity, shall be considered,
			 regardless of the origin of the item, to be consistent with the public
			 interest.
			(b)Inapplicability of certain
			 provisionsAny provision of
			 law that would otherwise prohibit or restrict the procurement of, or the
			 expenditure of funds for the procurement of, an item under subsection (a) shall
			 not apply to the procurement of the item.
			10.Waiver of restrictions on water testing of
			 oil spill response capabilitiesNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency, in consultation with
			 the Administrator of the National Oceanic and Atmospheric Administration, the
			 Secretary of the Interior, and other appropriate Federal, State, and local
			 authorities, may waive any restriction under this Act, an amendment made by
			 this Act, or any other provision of law that prevents or restricts the testing,
			 in the navigable waters or in any other area under the jurisdiction of the
			 United States, of oil spill response capabilities of the United States.
		11.Funding for rescue, rehabilitation, and
			 recovery of marine speciesSection 5006 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2736) is amended by adding at the end the following:
			
				(e)Rescue, rehabilitation, and recovery of
				marine speciesAmounts in the
				Fund shall be available to the Administrator of the National Oceanic and
				Atmospheric Administration, without further appropriation or fiscal year
				limitation, to sustain nationwide rescue, rehabilitation, and recovery
				capabilities for marine mammals, marine birds, and sea turtles injured by oil
				pollution, in an amount not to exceed $20,000,000
				annually.
				.
		12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act such sums as are necessary.
		
